Allowable Subject Matter
Claims 1 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach “each of the first conductor pattern, the second conductor pattern, and the third conductor pattern comprises a terminal portion electrically connected to a terminal of another connector, a pad portion electrically connected to a cable, and a wiring portion electrically connecting the terminal portion and the pad portion and is in a linear shape” as recited in independent claim 1; the prior art of record does not teach “the terminal portion of each of the first, second, and third conductor patterns of the plurality of signal transmission patterns is formed along the first side, and the pad portion of each of the first, second, and third conductor patterns is formed along the second side and the first, second, and third conductor patterns have the same conductor width” as recited in independent claim 9. Objected in previous office action claim 5 has been rewritten in independent form including all of the limitations of the base claim 1 and is now allowable. Independent claim 6 is allowable as mentioned in the previous office action. Claims 2 – 4, 7, 8 and 10 depend from independent claims 1 or 5 or 6, directly or indirectly and therefore are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288. The examiner can normally be reached 8:00 A.M. - 5:00 P.M. M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.I/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831